internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-119140-98 date date distributing distributing distribution distribution target target-sub controlled subsidiary state x business a business b date plr-119140-98 a dear this responds to your letter dated date in which you requested rulings on behalf of the above-captioned taxpayers specifically you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated date date january date and date the information submitted for our review is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process distributing a state x corporation is engaged directly and through subsidiaries in two lines of business business a and business b both businesses have been conducted for more than five years distributing files its federal_income_tax returns on a consolidated basis and uses the accrual_method of accounting distributing 2's current capital structure consists of outstanding common_stock which is widely-held and publicly traded distributing is wholly-owned by distributing and has been engaged in business b for more than five years over the past few years the business of distributing has been expanded through the purchase of other entities engaged in the same line_of_business as distributing these acquisitions have been accomplished mostly through acquisitions by newly-created subsidiaries of distributing on date distributing acquired the assets of target and target-sub through the following transaction distributing created two new subsidiaries subsidiary and controlled distributing paid cash to the parent of target for the assets of both target and target-sub the assets of target were then transferred to subsidiary and the assets of target-sub were transferred to controlled in a transaction represented to qualify under sec_351 prior to and following its acquisition target-sub has been engaged in the installation of the types of products manufactured by distributing also prior to the acquisition of the target-sub assets neither distributing nor distributing had been engaged in the installation of their products following the acquisition of the target-sub assets a number of customers of distributing which are engaged in the installation of the types of products plr-119140-98 manufactured by distributing have threatened to quit buying products from distributing unless the distributing group divests itself of controlled a direct competitor of these customers the taxpayer has submitted information indicating that the potential loss of income from losing those customers is significant in order to avoid this loss of income the taxpayer proposes to engage in the following transaction first controlled will engage in an initial_public_offering in which it will sell no more than a of its stock distributing will then distribute all of its stock interest at least in controlled to distributing which will then distribute all of the stock received pro_rata to its shareholders the taxpayer has supplied financial information which indicates that distributing and distributing has each been conducting a business that has had gross_receipts and operating_expenses representative of the active_conduct of such business for each of the past five years controlled conducts the same business business b as distributing controlled currently purchases products from distributing in the ordinary course of its business and expects to continue purchasing such products distributing will also be providing certain administrative services to controlled until such time as controlled has the internal staff and expertise to perform those services the following additional representations have been made in connection with the transaction a b c no part of the consideration to be distributed by distributing or distributing will be received by any shareholder of distributing or distributing as a creditor employee or in any capacity other than that of a shareholder of distributing or distributing the years of financial information with respect to business a and business b is representative of distributing 2’s and distributing 1’s present operations respectively and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business b conducted by distributing and controlled prior to consummation of the distribution of controlled following that distribution distributing will continue business a independently and with its own separate employees d the distribution of controlled is being carried for the corporate business_purpose plr-119140-98 e f g h i j k of resolving distributing 1’s problems with a substantial segment of its business b customers who object to the distributing group engaging through controlled in the installation of its products in competition with such customers the distribution is wholly motivated by this corporate business_purpose there is no plan or intention by distributing the sole shareholder of distributing or by any security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution of controlled stock except for the controlled stock received by distributing that will be distributed to distributing 2’s shareholders there is no plan or intention by any shareholder who own sec_5 or more of the distributing stock and the management of distributing is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution of controlled stock there is no plan or intention by either distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing distributing or controlled to merge distributing distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing distributing or controlled after the distribution of controlled except in the ordinary course of business no intercorporate debt will exist between distributing distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments in connection with all continuing transactions if any between distributing distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately before the distribution of the controlled stock items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d further any excess_loss_account with respect to controlled stock will be included in income immediately before the distribution see sec_1_1502-19 plr-119140-98 l m n neither distribution1 nor distribution will be a disqualified_distribution within the meaning of sec_355 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the gross assets of the trades_or_businesses relied on to satisfy the active_trade_or_business_requirement of sec_355 for the distribution of controlled will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of each such corporation directly conducting the trades_or_businesses o no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and the representations made we rule as follows under sec_1_355-3 the installation business conducted by controlled will be treated as an expansion business and thus as having been conducted for more than five years as part of the business b activities of distributing distributing will recognize no gain_or_loss upon the distribution of the controlled stock in distribution sec_355 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon receipt of the controlled stock in distributing sec_355 distributing will recognize no gain_or_loss upon distribution of the controlled stock in distribution sec_355 no gain_or_loss will be recognized by the shareholders of distributing and no income will be included in the income of the distributing shareholders upon receipt of the controlled stock in distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of each distributing shareholder after the distribution of controlled stock_distribution will equal the distributing shareholder’s basis in his or her plr-119140-98 distributing stock held immediately before the distribution allocated to the distributing stock and the controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 under sec_1223 each distributing shareholder’s holding_period of the controlled stock received in the distribution will include such shareholder’s holding_period of the distributing stock treated as being surrendered in exchange for the controlled stock under sec_1223 provided that such shareholder holds the distributing stock as a capital_asset on the date of the distribution as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled following distribution and between distributing and controlled following distribution will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling including regulations under sec_358 have not been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in this letter_ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by_______________________________ alfred c bishop chief cc dom corp
